Title: To Benjamin Franklin from [François de Fontanges], 30 June 1784
From: Fontanges, François de
To: Franklin, Benjamin



A nancy Le 30 juin 1784.

Le Vicomte de fontanges mon frere, Monsieur L’ambassadeur, Vient de m’ecrire touts Ses regrets de n’avoir pas été Compris

dans La liste des officiers français auquels Le Congrés a accorde L’ordre de Cincinnatus. Comme il est a St domingue il n’a pas pu Vous exposer Les titres quil avoit pour demender Cette faveur. Permettes moi de Vous Les detailler en peu de mots. Il a été major general de Larmée de mr Le Comte D’estaing dans Lexpedition De savannah. Ce general Voudra Bien Vous dire quil a Servi pendant Cette Campagne avec quelque Distinction. A la fin du siege il a été Blessé tres grievement, de maniere a S’en ressentir toute sa vie. Il a Le Brevet de Colonel depuis pres de cinq ans et il est a present Colonel titulaire du regiment du Cap a St domingue. Je pense, Monsieur Lambassadeur, que Vous trouverez qu’il reunit toutes les Conditions que Vous avez demandé dans Les officiers français que Vous avez honnoré de [illegible] americaine; et j’espere, de Vos Bontés, que Vous Voudrez Bien procurer a mon frere un honneur quil ne Croira pas avoir trop payé dune partie de son sang.
J’ay lhonneur detre avec des Sentiments respectueux Monsieur L’ambassadeur de Votre excellence Le tres humble et tres obeissant serviteur

† FR. [W.?] DE NANCY

